DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-14 & 29-31 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 10-14 & 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2016/0076788 A1 to Krupo in view of US Patent Number 6,916,352 B2 to Sutton.

A) As per Claim 1, Krupo teaches an intake hood system for a heating, ventilation, and/or air conditioning (HVAC) unit (Krupo: Figure 3), comprising: 
an intake hood (Krupo: Figure 3, Item 10) including an inlet (Krupo: Figure 3, Item 12) configured to receive an air flow into the intake hood and including a flange (Krupo: Figure 4, Item 20 with holes 21) extending outwardly from the inlet; 
a first end of an air filter and a second end of the air filter, wherein the first end is configured to align with a boundary of the inlet (Krupo: filter in Item 19 at both ends of inlet; Paragraph 0022, lines 16-17); and 
a lock bar (Krupo: Figure 4, right side of Item 19 to connect to flange 20 with hole 22) configured to couple to the flange while abutting the first end to secure the air filter, the first end, and the second end within the intake hood against a force of gravity.
Krupo does not teach a first support configured to engage the first end of the air filter, a second support configured to engage the second end of the air filter; such that the first support is configured to align with a boundary of the inlet;
the lock bar butting the first support to secure the supports within the intake hood.
However, Sutton teaches a first support configured to engage the first end of the air filter, a second support configured to engage the second end of the air filter (Sutton: first support 28 not shown on end of first Item 18 with second support 28 on opposite side of first filter OR two supports Item 38; Examiner notes these two citations are mutually exclusive but both work for the independent claim are used to rejection different dependent claims); such that, in combination, the first support is configured to align with a boundary of the inlet and the lock bar butting the first support to secure the supports within the intake hood.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Krupo by having multiple filters with framing, as taught by Sutton, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Krupo with these aforementioned teachings of Sutton since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the filter assembly of Sutton for the filter assembly of Krupo.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Krupo in view of Sutton teaches that the intake hood includes a first side panel that defines a first boundary portion of the inlet and a second side panel that defines a second boundary portion of the inlet, wherein the first side panel comprises the flange (Krupo: Figure 3, side panels 11 & 13, both have flanges).

C) As per Claim 3, Krupo in view of Sutton teaches that the intake hood includes a first side panel that defines a first boundary portion of the inlet and a second side panel that defines a second boundary portion of the inlet, wherein the first side panel comprises the flange, (Krupo: Figure 3, side panels 11 & 13, both have flanges) and the intake hood system includes a second lock bar configured to couple to an additional flange of the second side panel to secure the air filter within the intake hood (Krupo: Figure 4, left side of Item 19 that attaches to flange at bottom of Item 11).

D) As per Claim 4, Krupo in view of Sutton teaches that a third support configured to engage a first end of an additional air filter; and an intermediate bracket including both the second support and a fourth support configured to engage a second end of the additional air filter.

E) As per Claim 10, Krupo in view of Sutton teaches that the lock bar is configured to couple to the intake hood along a length extending in a first direction transverse to a second direction in which the first support and the second support extend (Item 38 of Sutton is opposite direction to ends of Item 19 in Krupo).

F) As per Claim 11, Krupo in view of Sutton teaches that the lock bar comprises a flattened plate, an angular bracket, or a tube (Krupo: all of Item 19 is angle brackets).

G) As per Claim 12, Krupo in view of Sutton teaches that the first support comprises a first C-channel (Sutton: Figure 5, Item 28 has C channel to cup 18).

H) As per Claim 13, Krupo in view of Sutton teaches that the second support comprises a second C-channel (Sutton: Figure 5, Item 28 has C channel to cup 18).

I) As per Claim 14, Krupo in view of Sutton teaches that the second support comprises an I-bracket that includes the second C-channel and a third C-channel that are open toward opposite directions (Sutton: Figure 5, Item 28 has C channels to cup the adjacent Items 18 to form an I-bracket).

J) As per Claim 29, Krupo teaches an intake hood system for a heating, ventilation, and/or air conditioning (HVAC) unit (Krupo: Figure 3), comprising:
an intake hood (Krupo: Figure 3, Item 10) defining an inlet (Krupo: Figure 3, Item 12) configured to receive an air flow into the intake hood; 
a first end of an air filter and a second end of the air filter, wherein the first end is configured to align with a first boundary portion of the inlet and is configured to be disposed within the intake hood (Krupo: filter in Item 19 at both ends of inlet; Paragraph 0022, lines 16-17); 
a side panel of the intake hood defining a second boundary portion of the inlet, wherein the side panel comprises a flange extending outwardly from the inlet (Krupo: Figure 3, side panels 11 & 13 with flanges 20 having holes 21 to attach to Item 19); 
a lock bar (Krupo: Figure 4, right side of Item 19 to connect to flange 20 with hole 22) configured to couple to the flange to secure the air filter within the intake hood, and an additional lock bar (Krupo: Figure 4, left side of Item 19 that attaches to flange at bottom of Item 11) configured to couple to an additional side panel of the intake hood to secure the air filter within the intake hood, wherein the lock bar and the additional lock bar are separate from one another (Krupo: Figure 4, opposite ends of Item 19 are separate from one another).
Krupo does not teach a first support configured to engage the first end of the air filter, a second support configured to engage the second end of the air filter; such that the first support is configured to align with a boundary of the inlet.
However, Sutton teaches a first support configured to engage the first end of the air filter, a second support configured to engage the second end of the air filter (Sutton: first support 28 not shown on end of first Item 18 with second support 28 on opposite side of first filter OR two supports Item 38; Examiner notes these two citations are mutually exclusive but both work for the independent claim are used to rejection different dependent claims); such that, in combination, the first support is configured to align with a boundary of the inlet.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Krupo by having multiple filters with framing, as taught by Sutton, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Krupo with these aforementioned teachings of Sutton since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the filter assembly of Sutton for the filter assembly of Krupo.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

K) As per Claim 30, Krupo in view of Sutton teaches that the flange extends along the side panel in a first direction transverse to a second direction in which the first support and the second support extend (Item 38 of Sutton is opposite direction to ends of Item 19 in Krupo).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupo in view of Sutton as applied to claim 4 above, and further in view of US Patent Number 6,387,164 B1 to Cheng.

A) As per Claim 8, Krupo in view of Sutton teaches all the limitations except that the air filter and the additional air filter, wherein the air filter includes a plurality of air filter segments, and the additional air filter includes a plurality of additional air filter segments.
However, Cheng teaches the air filter and the additional air filter, wherein the air filter includes a plurality of air filter segments, and the additional air filter includes a plurality of additional air filter segments (Cheng: each of top and bottom filters contain multiple segments).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Krupo in view of Sutton by having each filter contain multiple sections, as taught by Cheng, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Krupo in view of Sutton with these aforementioned teachings of Cheng since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the filter arrangement of Cheng for the filter arrangement of Krupo in view of Sutton. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupo in view of Sutton as applied to claim 1 above, and further in view of US Patent Publication Number 2009/0183463 A1 to Osborn.

A) As per Claim 9, Krupo in view of Sutton teaches that the lock bar includes a rivet the flange to couple the lock bar to the intake hood (Krupo: Paragraph 0024).
Krupo in view of Sutton does not explicitly teach that the connection is a rivet nut configured to threadingly engage with a bolt extending through the flange.
However, Osborn teaches a rivet nut configured to threadingly engage with a bolt extending through the flange (Osborn: Figure 6B with bolt 26; Paragraph 0059).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Krupo in view of Sutton by making the connection with a rivet nut and bolt, as taught by Osborn, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Krupo in view of Sutton with these aforementioned teachings of Osborn since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the connector of Osborn for the connector of Krupo in view of Sutton. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 & 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762